UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK


CV COLLECTION, LLC,

                                       Plaintiff,                      20 Civ. 8623 (PAE)

                        -v-                                                  ORDER

 WEWOREWHAT, LLC, ONIA, LLC, DANIELLE
 BERNSTEIN, SAKS FIFTH AVENUE, INC.,
 CARBON 38, INC., BOP LLC, and DOES 1–10,
 Inclusive,

                                       Defendants.


PAUL A. ENGELMAYER, District Judge:

       On May 21, 2021, defendants filed a motion to dismiss pursuant to Federal Rule of Civil

Procedure 12(b)(6), seeking to dismiss Count III of plaintiff’s consolidated amended complaint.

See Dkt. 42. It is hereby ordered that plaintiff serve any opposition to the motion to dismiss by

June 11, 2021. Defendants’ reply, if any shall be served by June 18, 2021. The parties’ deadline

to submit a revised proposed case management plan remains May 28, 2021.


       SO ORDERED.


                                                           PaJA.�
                                                     __________________________________
                                                           PAUL A. ENGELMAYER
                                                           United States District Judge
Dated: May 24, 2021
       New York, New York
